Name: Commission Regulation (EEC) No 284/82 of 5 February 1982 amending Regulation (EEC) No 3730/81 fixing reference prices for fishery products applicable until 31 December 1982
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 2. 82 Official Journal of the European Communities No L 29/9 COMMISSION REGULATION (EEC) No 284/82 of 5 February 1982 amending Regulation (EEC) No 3730/81 fixing reference prices for fishery products applicable until 31 December 1982 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3443/80 (2), and in particular the first subparagraph of Article 19 (6) thereof, Whereas the reference prices for the products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 where fixed for 1982 by Commission Regulation (EEC) No 3730/81 (3); Whereas, as the result of a technical error, the reference price for herring was not given correctly ; whereas the appropriate adjustment should therefore be made ; In the Annex to Regulation (EEC) No 3730/81 , under I , point 1 , the figure '243' appearing in the column headed 'Reference price' is hereby replaced by '242'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 February 1982. For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 20, 28 . 1 . 1976, p . 1 . 0 OJ No L 359, 31 . 12. 1980, p . 13 . V) OJ No L 373, 29 . 12. 1981 , p . 30 .